
	
		I
		111th CONGRESS
		2d Session
		H. R. 4672
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the conveyance of certain property located
		  in Anchorage, Alaska, from the United States to the Alaska Native Tribal Health
		  Consortium.
	
	
		1.Short titleThis Act may be cited as the
			 Alaska Native Tribal Health Consortium
			 Land Transfer Act of 2010.
		2.Conveyance of
			 property
			(a)DefinitionsIn this section:
				(1)ANTHCThe
			 term ANTHC means the Alaska Native Tribal Health
			 Consortium.
				(2)PropertyThe
			 term Property means the property described in subsection
			 (d).
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(b)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, but not later than 30 days after such date, the Secretary shall
			 convey to ANTHC all right, title, and interest of the United States in and to
			 the Property for use in connection with health and related programs.
			(c)ConditionsThe
			 conveyance required by this Act shall be made by warranty deed without
			 consideration and without imposing any obligation, term or condition on ANTHC,
			 or reversionary interest of the United States.
			(d)Description of
			 propertyThe property (including all improvements thereon and
			 appurtenances thereto) referred to in subsection (a)(1) is certain land
			 commencing at the southeast corner of Tract B–2, Tudor Center Subdivision,
			 situated in Anchorage, Alaska, and recorded in the Anchorage Recording District
			 of the State of Alaska as Plat #87–47, thence 34.64 feet, on a curve to the
			 left with radius of 695.00 feet, and a long chord bearing S88°38′27″W, 34.64
			 feet in length, along and coincident with the south boundary of said Tract B–2;
			 thence S87°12′46″W, 109.83 feet, along and coincident with the south boundary
			 of said Tract B–2; thence N5°35′5″W, 382.21 feet, thence N83°56′39″E, 256.58
			 feet, to and intersecting the East boundary of said Tract B–2; thence
			 S7°40′00″W, 402.80 feet along and coincident with the east boundary of said
			 Tract B–2, to the point of commencement, containing approximately 1.69 acres,
			 more or less.
			(e)SurveyThe
			 exact acreage and legal description of the property to be conveyed under this
			 Act shall be determined by a survey satisfactory to the Secretary. The cost of
			 the survey shall be borne by ANTHC. Final location of said subdivision
			 boundaries is contingent on field verification of the building location in
			 reference to the recorded plat. The N5°35′5″W boundary abutting the existing
			 Alaska Native Medical Center shall be maintained at a minimum of 20 feet from
			 the building face. Existing easements along the S7°40′00″W boundary shall be
			 maintained.
			(f)Environmental
			 liability
				(1)In
			 generalNotwithstanding any other provision of Federal law, ANTHC
			 shall not be liable for any soil, surface water, groundwater, or other
			 contamination resulting from the disposal, release, or presence of any
			 environmental contamination, including any oil or petroleum products, or any
			 hazardous substances, hazardous materials, hazardous waste, pollutants, toxic
			 substances, solid waste, or any other environmental contamination or hazard as
			 defined in any Federal or State law, on any Property as of the date of the
			 conveyance.
				(2)EasementThe
			 Secretary shall be accorded any easement or access to the property conveyed as
			 may be reasonably necessary to satisfy any retained obligations and liability
			 of the Secretary.
				(3)Notice of
			 hazardous substance activity and warrantyThe Secretary shall
			 comply with section 120(h)(3) (A) and (B) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9620(h)(3)(A)).
				
